The only issues * involved at the trial of this case were of facts and were submitted to the jury, we must assume, under proper instructions.
The jury heard all the witnesses and found a verdict for the defendant company. It must have rejected the plaintiff’s testimony, and that of his last attending physician, as to the cause of his present condition and of the trouble from which he suffered in the fall following his injury in March, 1920; and must further have found that the injuries he suffered by reason of the alleged negligence of the defendant were superficial and left no permanent effect, and also that such damages as he suffered thereby were either fully compensated for by the full time pay he received while incapacitated and the paymefit of his medical expenses, and that if there were any additional and measurable damages they were waived by him, since no claim against the company or complaint was made by him during his later employment or when he left the defendant’s employ four months after the injury.
After a careful ’examination of the evidence we cannot say the verdict of the jury was so manifestly wrong as to require interference by this court. Motion, overruled.